DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed July 19, 2021 has been considered. It is acknowledged that that foreign references and non-patent literature documents were filed in the parent application 14/275869.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite “each slat side supporting a string of solar cells.” The claim lacks proper antecedent basis for “each slat side.” It is unclear if the claim is referring to the slat core having at least a first side and a second side or to frontside and backside if the claim is referring to different sides. It is further unclear how many sides a slat has as it is three dimensional and understood to have a plurality of sides and therefore it is unclear what is required of the claim and where a string of solar cells are located.
Dependent claims inherit this issue and are rejected for depending from rejected claims 1 and 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pollich (DE 19919215, Examiner is relying on the translation provided in the parent application) in further view of Erickson, Jr. et al. (US 8,058,752), hereinafter referred to as Erickson, and Sharps et al. (US 2003/0140962), hereinafter referred to as Sharps.
Regarding claims 1 and 11, Pollich discloses a photovoltaic solar blind system comprising :
a plurality of solar photovoltaic blind slats, each of the slats (1), comprising: 
a plurality of solar cells (5) having a light receiving frontside and a backside, each of said solar cell backsides attached to a slat core (7) (Fig 5), said light receiving frontside facing externally and said backside facing said slat core (Fig 5); 
said slat core (7) having at least a first side (top) and a second side (bottom); and
said solar cells (5) attached on said first side and said second side (Fig 5); and
each slat side supporting a string of solar cells (Fig 5, each of the top and bottom sides of the slat support solar cells 5 and the solar cells 5 are provided in a form of a plurality arranged side by side; paragraph [0024).
Although Pollich discloses that the solar cells are provided on top and bottom sides of the slat and are arranged side by side, it is not disclosed that the solar cells are connected in series or that each of said solar cells are partitioned into a plurality of sub-cells. Pollich also fails to disclose a maximum-power-point tracking power optimizer component formed as a CMOS integrated circuit, embedded within said slat core, and corresponding to each of said plurality of solar cells.  
Erickson discloses that it is known to provide solar cells electrically connected in series and each solar cell formed from a plurality of electrically connected sub-cells (photovoltaic array of a series of connected photovoltaic cells; Erickson: col 4, lines 45-50). Erickson further discloses that the solar cells include a plurality of maximum power point tracking power optimizer electronics (integrated circuits) and integrated output stage bypass switches (Schottky barrier rectifier diode), with at least one of said maximum power point tracking power optimizers electronics and integrated output stage bypass switches provided with each of the solar cells. Erickson further discloses that each of the plurality of maximum power point tracking power optimizer electronics comprises dynamically adjustable maximum power point tracking and autonomously and locally control the solar cells using an algorithm that finds the maximum power point. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pollich such that the solar cells provided on each of the slats are substituted and provided as the solar cells taught by Erickson so that the solar cells on each of the slats are connected in series and provided as an array with sub-cells connected in series are further provided with integrated maximum power point tracking power optimizer electronics (integrated circuits) and integrated output state bypass switches (Schottky barrier rectifier diode) as well as a DC to DC converter since it is a known technique for providing high-efficiency photovoltaic systems that provide autonomous and dynamic control of the solar cells. The claim would have been obvious because the particular known techniques were recognized as part of the ordinary capabilities of one skilled in the art. One would be motivated to modify Pollich in view of Erickson in order to improve efficiency and energy capture of the solar cells.
Modified Pollich in view of Erickson disclose maximum-power-point tracking power optimizer components formed as an integrated circuit, as discussed above, but it is not disclosed to be a CMOS integrated circuit. However, CMOS integrated circuits are well known circuits, as taught by Sharps (paragraph [0027]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the integrated circuit as a CMOS integrated circuit since it is a readily manufacturable and well known technology, as taught by Sharps.
Regarding claims 3, 5, and 7, Pollich discloses said slat core is curved (Fig 5) and convex and concave (one side is convex and the other side is concave).
Regarding claims 9 and 14, Pollich as modified with Erickson above disclose that said plurality of blind slats are electrically connected in electrical series.  
Regarding claim 12, said plurality of slats are vertical (each of the slats are stacked vertically above each other).  
Regarding claim 13, said plurality of slats are horizontal (each of the slats extend horizontally).
Claims 1, 2, 9, 10, 11-15are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0152469), hereinafter referred to as Choi, in further view of Erickson and Sharps.
Regarding claims 1 and 11, Choi discloses a photovoltaic solar blind system comprising:
a plurality of solar photovoltaic blind slats, each of the slats (200), comprising: 
a plurality of solar cells (212) having a light receiving frontside and a backside, each of said solar cell backsides attached to a slat core (Fig 1), said light receiving frontside facing externally and said backside facing said slat core; 
said slat core (200) having at least a first side (left side) and a second side (right side); and
said solar cells (212) attached on said first side and said second side (Fig 3); and
each slat side supporting a string of solar cells (Fig 3) in series.
Although Choi discloses the solar cells and are arranged side by side, it is not disclosed that each of said solar cells are partitioned into a plurality of sub-cells. Choi also fails to disclose a maximum-power-point tracking power optimizer component formed as a CMOS integrated circuit, embedded within said slat core, and corresponding to each of said plurality of solar cells.  
Erickson discloses that it is known to provide solar cells electrically connected in series and each solar cell formed from a plurality of electrically connected sub-cells (photovoltaic array of a series of connected photovoltaic cells; Erickson: col 4, lines 45-50). Erickson further discloses that the solar cells include a plurality of maximum power point tracking power optimizer electronics (integrated circuits) and integrated output stage bypass switches (Schottky barrier rectifier diode), with at least one of said maximum power point tracking power optimizers electronics and integrated output stage bypass switches provided with each of the solar cells. Erickson further discloses that each of the plurality of maximum power point tracking power optimizer electronics comprises dynamically adjustable maximum power point tracking and autonomously and locally control the solar cells using an algorithm that finds the maximum power point. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi such that the solar cells provided on each of the slats are substituted and provided as the solar cells taught by Erickson so that the solar cells on each of the slats are connected in series and provided as an array with sub-cells connected in series are further provided with integrated maximum power point tracking power optimizer electronics (integrated circuits) and integrated output state bypass switches (Schottky barrier rectifier diode) as well as a DC to DC converter since it is a known technique for providing high-efficiency photovoltaic systems that provide autonomous and dynamic control of the solar cells. The claim would have been obvious because the particular known techniques were recognized as part of the ordinary capabilities of one skilled in the art. One would be motivated to modify Choi in view of Erickson in order to improve efficiency and energy capture of the solar cells.
Modified Choi in view of Erickson disclose maximum-power-point tracking power optimizer components formed as an integrated circuit, as discussed above, but it is not disclosed to be a CMOS integrated circuit. However, CMOS integrated circuits are well known circuits, as taught by Sharps (paragraph [0027]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the integrated circuit as a CMOS integrated circuit since it is a readily manufacturable and well known technology, as taught by Sharps.
Regarding claim 2, Choi discloses said slat core is planar.  
Regarding claims 9 and 14, Choi discloses said plurality of blind slats are electrically connected in electrical series (Choi: paragraph [0012]).  
Regarding claims 10 and 15, Choi discloses said plurality of blind slats electrically connected, however it is not disclosed to be connected in electrical parallel (Choi: paragraph [0012]).    
Regarding claim 12, said plurality of slats are vertical (each of the slats are stacked vertically above each other).  
Regarding claim 13, said plurality of slats are horizontal (each of the slats extend horizontally).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pollich, Erickson, and Sharps, as applied in claim 1 above, in further view of Corazzini (US 5,413,161).
Regarding claim 4, Pollich discloses said slat core is curved, not elliptical.  However, Corazzini disclose that it is known for a slat core to be elliptical (Fig 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the slat core of Pollich such that it is elliptical for the purpose of providing a better thermal barrier due to the slat shape. Such modification merely changes the shape of the slat without changing the functionality and would have led to predictable results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Erickson, and Sharps, as applied in claim 1 above, in further view of Corazzini (US 5,413,161).
Regarding claim 4, Choi discloses said slat core is planar, not elliptical.  However, Corazzini disclose that it is known for a slat core to be elliptical (Fig 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the slat core of Choi such that it is elliptical for the purpose of providing a better thermal barrier due to the slat shape. Such modification merely changes the shape of the slat without changing the functionality and would have led to predictable results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pollich, Erickson, and Sharps, as applied in claim 1 above, in further view of Schwaegerle (US 5,141,042).
Regarding claim 4, Pollich discloses said slat core is planar, not cylindrical.  However, Schwaegerle discloses that it is known for a slat to have a cylindrical shape (slat with cylindrical web). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the slat core of Pollich such that it is cylindrical since it is a known alternative shape for a slat. Such modification merely changes the shape of the slat without changing the functionality and would have led to predictable results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Erickson, and Sharps, as applied in claim 1 above, in further view of Schwaegerle (US 5,141,042).
Regarding claim 4, Choi discloses said slat core is planar, not cylindrical.  However, Schwaegerle discloses that it is known for a slat to have a cylindrical shape (slat with cylindrical web). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the slat core of Choi such that it is cylindrical since it is a known alternative shape for a slat. Such modification merely changes the shape of the slat without changing the functionality and would have led to predictable results.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pollich, Erickson, and Sharps, as applied in claim 1 above, in further view of Weldman (US 8,207,005).
Regarding claim 8,  Pollich fails to disclose that said plurality of solar cells are back contact solar cells. However, Weldman discloses that solar cells (100) are back contact solar cells (col 22, lines 44-62). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pollich to incorporate back contact solar cells as taught by Weldman for the purpose of improving energy collection efficiency.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Erickson, and Sharps, as applied in claim 1 above, in further view of Weldman (US 8,207,005).
Regarding claim 8,  Choi fails to disclose that said plurality of solar cells are back contact solar cells. However, Weldman discloses that solar cells (100) are back contact solar cells (col 22, lines 44-62). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to incorporate back contact solar cells as taught by Weldman for the purpose of improving energy collection efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634